Citation Nr: 1817777	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral tinnitus. 

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to an initial rating in excess of 10 percent for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2017, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.  At the hearing, he withdrew his appeal with respect to the issues of entitlement to service connection for diabetes and for hypertension.
 
The issues of service connection for sleep apnea and an initial rating in excess of 10 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 





FINDINGS OF FACT


1.  The August 2002 rating decision denied the claims of service connection for bilateral hearing loss and bilateral tinnitus; the Veteran did not perfect an appeal with respect to either issue. 

2.  The evidence received since the August 2002 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for bilateral hearing loss.  

3.  The evidence received since the August 2002 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for bilateral tinnitus.  


CONCLUSION OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral tinnitus.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA must notify the claimant of any information, including any medical or lay evidence, not previously provided to the VA that is necessary to substantiate the claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With respect to claims to reopen, VA is further required to provide notice of the definition of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VA is not required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements.  See 38 U.S.C. § 5103(a)(1); VAOPGCPREC 6-2014; see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  VA's duty to notify was satisfied by the letter dated in November 2010.

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  38 U.S.C. § 5103.  The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  There is no indication that there exists any additional obtainable evidence that has a bearing on this case that has not been obtained.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103. 

II.  Hearing Loss and Tinnitus

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a) (2012).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2017).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.

Here, the RO last denied service connection for hearing loss and tinnitus in August 2002.  In the year following the August 2002 decision, the Veteran did not submit any statements expressing disagreement with the decision nor did he submit any documents concerning the claims of service connection for hearing loss and tinnitus that could be considered new and material evidence.  38 C.F.R. §§ 3.156(b), 20.302.  Therefore, the August 2002 decision became final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence of record in August 2002 consisted of the Veteran's service treatment records and VA treatment records from April to July 2002.  The evidence indicated that the Veteran had normal hearing at induction and at separation and that he had a current disability of hearing loss and tinnitus.  There was no evidence of complaints of hearing loss or tinnitus during service, at separation, or within one year.  

Evidence received since the August 2002 rating decision solely consists of a December 2010 VA audiological examination and the Veteran's statements.  

During the pendency of the appeal, the Veteran requested reopening of claims of service connection for bilateral hearing loss and tinnitus because of noise exposure related to artillery fire, helicopter noise, jet aircraft noise, and mortar fire while he was in Vietnam. 

Upon VA examination in December 2010, the Veteran reported bilateral hearing loss and tinnitus and in-service loud noise exposure.  Regarding bilateral hearing loss, the VA examiner noted sensorineural hearing loss in both ears, but provided a negative nexus opinion.  Regarding tinnitus, the VA examiner noted constant tinnitus, but provided a negative nexus opinion.  The examiner noted that the Veteran had significant noise exposure in his post-service occupations (farming for 10-15 years without use of ear protection, working in a plant for 3 months with use of ear protection, and as a mechanic for 12 years without use of ear protection), which may have contributed to the Veteran's impaired hearing and tinnitus.

Based on the above, new and material evidence has not been received to reopen a claim of service connection for bilateral hearing loss.  The Veteran's statements of in-service noise exposure are cumulative of his previous contentions at the time of the last final denial of the claim; his statements are therefore not new and material evidence.  While the December 2010 VA examination report is new, it is not material to the claim.  Notably, the VA examiner provided a negative nexus opinion regarding any relationship between the Veteran's current hearing loss and service. 

By itself or when considered with the evidence previously of record, none of the evidence submitted since August 2002 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss and does not raise a reasonable possibility of substantiating the claims.  Therefore, new and material evidence has not been received to reopen the claim of service connection for bilateral hearing loss.  The requirements to reopen this claim have not been met, and the appeal must be denied. 

Likewise, new and material evidence has not been received to reopen a claim of service connection for tinnitus.  The Veteran's statements of in-service noise exposure are cumulative of his previous contentions and, therefore, are not new and material evidence.  While the December 2010 VA examination report is new, it is not material to the claim.  Notably, the VA examiner provided a negative nexus opinion regarding any relationship between the Veteran's tinnitus and his service.

As such, the Board finds that new and material evidence sufficient to reopen the appellant's claims for service connection for bilateral hearing loss and tinnitus have not been submitted.  Until the appellant meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The petition to reopen the claim of entitlement to service connection for hearing loss based on the submission of new and material evidence is denied.

The petition to reopen the claim of entitlement to service connection for tinnitus based on the submission of new and material evidence is denied.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.

PTSD

The Veteran has been service connected for PTSD since September 28, 2010.  The Veteran submits that his PTSD symptoms have worsened over the years.  The Board notes that the Veteran's last PTSD VA examination was in March 2011.  The Board finds that an updated assessment is necessary and therefore remands the claim for a VA examination.

Sleep Apnea

The Veteran submits that he has had an altered sleep pattern and difficulty breathing while sleeping since service.  The Veteran further submits that his sleep apnea may be secondary to his service-connected PTSD.  The Veteran noted that he was not diagnosed until about ten years ago, partially because he did not know that he could do something about his sleep-related problems.  

In light of the Veteran's testimony regarding symptoms during and after service and VA treatment records, the Board finds that the evidence as it stands tend to indicate that a current disability may be related to service.  Therefore, a VA examination and opinion is warranted addressing the potential relationship, if any, between sleep apnea and service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding post-service medical treatment records from VA treatment facilities.

2.  Then, schedule the Veteran for a psychiatric examination to determine the severity of the service-connected PTSD.  The electronic claims file must be made accessible to, and be reviewed by, the examiner.  All appropriate tests and studies should be performed and any opinions expressed by the examiner must be accompanied by a complete rationale. 

3.  After obtaining all outstanding post-service medical treatment records from VA treatment facilities, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's sleep apnea.  The electronic claims file must be made accessible to, and be reviewed by, the examiner, and the report should note that review.  All appropriate tests and studies should be performed and any opinions expressed by the examiner must be accompanied by a complete rationale.  The examiner is requested to provide an opinion as to the following:

a.  Is it at least as likely as not that the Veteran's sleep apnea is etiologically related to service?  

b.  Is it at least as likely as not that the Veteran's sleep apnea is secondary to his service-connected PTSD?  

In formulating the opinion, the examiner should consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.  The examiner must note that a lack of documentation of treatment in the Veteran's service treatment records or a lack of formal diagnosis before and during service cannot be the only basis by which to reject a possible nexus to service.  

If the examiner determines that explanations for one or more of the matters on remand are not feasible, the examiner must explain why such an opinion is not possible.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



(Continued on the next page)
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


